Case 4:19-cr-00330-BLW Document 15 Filed 10/31/19 Page 1 of 2

(Rev. 08/2014) |
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF IDAHO

UNITED STATES OF AMERICA, ) Ly, ff 22% . /
) Case No. , CM (4 5 5 (J OK ( C4”
vs. ) Waiver of Detention Hearing
) and
BRANDON R, BAILey ) ORDER OF DETENTION
)
)

 

WAIVER OF DETENTION HEARING

[ have appeared before a United States Magistrate Judge in the District of Idaho, who has
advised me of the provisions of 18 United States Code, Section 3 142(£) and of my right to have a
detention hearing pursuant to the Bail Reform Act of 1984. I wish to waive my right to such hearing
and further understand and agree that the Court may enter a detention order based on the grounds set
forth in the motion for a detention hearing filed by the United States, without prejudice to my ability
to request modification of the detention order and a hearing at some later date. |

(a) I have been advised that, at the hearing, I would have the right to be represented by
counsel, and, if financially unable to obtain adequate representation, to have counsel appointed for
me,

(b) That at the hearing, I would be afforded an opportunity to testify, to present witnesses
on my own behalf, to cross examine witnesses who appear at the hearing and to present information

by proffer or otherwise.

 

 

 
Case 4:19-cr-00330-BLW Document 15 Filed 10/31/19 Page 2 of 2

WAIVER OF DETENTION HEARING & ORDER OF DETENTION
Page 2.

(c) I knowing and voluntarily waive my right to a detention hearing and consent to the

issuance of an order detaining me without prejudice prior to trial or revocation.

 

 

 

 

 

 

. (tr ‘
DATED this __ OH day of __UlUsER-_ 2019,
in ier
0 Coden Bally MENA
Signature of Defendant _ Defende Counsé|

ORDER OF DETENTION

Based upon the foregoing Waiver,

IT IS HEREBY ORDERED that the Defendant be detained prior to. trial or revocation
without prejudice; -

IT IS FURTHER ORDERED that the Defendant be committed to the custody of the United
~ States Marshal for confinement in a correction facility separate, to the extent practicable, from
pet'sons awaiting or serving sentences or being held in custody pending appeal; .

IT IS FURTHER ORDERED that the Defendant be afforded reasonable opportunity for
private consultation with his/her counsel; and,

IT IS FURTHER ORDERED that the director of the correctional facility in which the
Defendant is confined shall make the Defendant available to the United States Marshal for the
purpose of appearance in connection with a Court Proceeding. |
(1 The detention hearing currently set in this matter, is hereby vacated.

Obey

Bleo
DATED this 8 day of .2019,

United States Magistrate Judge

 

 
